UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7252



RONNIE DAVID ASHLEY,

                                           Petitioner - Appellant,

          versus


DAN BRAXTON, Warden,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-00-327-7)


Submitted:   January 31, 2001          Decided:     February 22, 2001


Before NIEMEYER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ronnie David Ashley, Appellant Pro Se.      Richard Carson Vorhis,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ronnie David Ashley appeals the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2000).   In his petition, Ashley maintained that the Virginia

Parole Board’s revocation of good-time credits, earned prior to

parole release, violated the Ex Post Facto Clause.   In the recent

decision of Warren v. Baskerville, 233 F.3d 204 (4th Cir. 2000),

this court decided this issue, holding that the Virginia Parole

Board (Board) possessed the authority to revoke good-time credits,

and that the Board’s policy change did not violate the Ex Post

Facto Clause. We have reviewed the record and the district court’s

opinion dismissing Ashley’s remaining claims and find no reversible

error.

     Accordingly, we deny a certificate of appealability and dis-

miss the appeal.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2